
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1513
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 31, 2009
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To increase, effective as of December 1,
		  2009, the rates of disability compensation for veterans with service-connected
		  disabilities and the rates of dependency and indemnity compensation for
		  survivors of certain service-connected disabled veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as Veterans’ Compensation Cost-of-Living Adjustment Act of
			 2009.
		2.Increase in rates
			 of disability compensation and dependency and indemnity compensation
			(a)Rate
			 adjustmentEffective on December 1, 2009, the Secretary of
			 Veterans Affairs shall increase, in accordance with subsection (c), the dollar
			 amounts in effect on November 30, 2009, for the payment of disability
			 compensation and dependency and indemnity compensation under the provisions
			 specified in subsection (b).
			(b)Amounts To be
			 increasedThe dollar amounts to be increased pursuant to
			 subsection (a) are the following:
				(1)Wartime
			 disability compensationEach of the dollar amounts under
			 section
			 1114 of title 38, United States Code.
				(2)Additional
			 compensation for dependentsEach of the dollar amounts under
			 sections 1115(1) of such title.
				(3)Clothing
			 allowanceThe dollar amount under section 1162 of such
			 title.
				(4)Dependency and
			 indemnity compensation to surviving spouseEach of the dollar
			 amounts under subsections (a) through (d) of section 1311 of such title.
				(5)Dependency and
			 indemnity compensation to childrenEach of the dollar amounts
			 under sections 1313(a) and 1314 of such title.
				(c)Determination of
			 Increase
				(1)PercentageExcept
			 as provided in paragraph (2), each dollar amount described in subsection (b)
			 shall be increased by the same percentage as the percentage by which benefit
			 amounts payable under title II of the Social Security Act (42 U.S.C. 401 et
			 seq.) are increased effective December 1, 2009, as a result of
			 a determination under section 215(i) of such Act (42 U.S.C.
			 415(i)).
				(2)RoundingEach
			 dollar amount increased under paragraph (1), if not a whole dollar amount,
			 shall be rounded to the next lower whole dollar amount.
				(d)Special
			 ruleThe Secretary of Veterans Affairs may adjust
			 administratively, consistent with the increases made under subsection (a), the
			 rates of disability compensation payable to persons under section 10 of
			 Public Law
			 85–857 (72 Stat. 1263) who have not received compensation under
			 chapter 11 of title 38,
			 United States Code.
			3.Publication of
			 adjusted ratesThe Secretary
			 of Veterans Affairs shall publish in the Federal Register the amounts specified
			 in section 2(b), as increased under that section, not later than the date on
			 which the matters specified in section 215(i)(2)(D) of the Social Security Act
			 (42 U.S.C.
			 415(i)(2)(D)) are required to be published by reason of a
			 determination made under section 215(i) of such Act during fiscal year
			 2010.
		
	
		
			Passed the House of
			 Representatives March 30, 2009.
			Lorraine C. Miller,
			Clerk
		
	
